Citation Nr: 1646381	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-06 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational assistance benefits, in the amount of $8,715.58.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Committee on Waivers and Compromises (Committee) from the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.  The Veteran lives in Massachusetts, and thus the Boston, Massachusetts, RO has jurisdiction with respect the Veteran's request for a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the Veteran's VA Form 9, Appeal to the Board, she requested an in-person hearing before the Board at the Regional Office in Boston, Massachusetts.  The record reflects that she did not appear for the scheduled hearing in May 2008.  The Veteran asserted she had not received notice of the hearing and requested that she be allowed to appear for a hearing.  This request was confirmed in November 2016. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a Travel Boaqrd hearing at the RO with a Veterans Law Judge.  Notice of the hearing date must be provided to the Veteran with a copy of such notice included in the claims file.

2.  Thereafter, appropriate appellate procedures should be followed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

